Citation Nr: 1551073	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  11-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for osteoarthritis of the right knee, status post meniscectomy.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in March 2015, but canceled it. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran's attorney stated that the Veteran had received treatment for his right knee at the Miami, Key West and Broward VA medical centers since filing the current claim in 2009.  There is no indication in the record that an attempt has been made to procure the records of such treatment.  It has also been argued that that his right knee disability has increased in severity.  The Board notes that the Veteran was most recently examined by the VA for his right knee in August 2009 and the Veteran's attorney has requested a new examination given that the Veteran's right knee has "gradually worsened over the past several years."  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his right knee disability since 2008, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified, to specifically include records of treatment at the Miami, Key West and Broward VAMCs.

2.  The AOJ should then arrange for an orthopedic examination with a medical opinion of the Veteran to assess the severity of his right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran a description of all symptoms and related functional impairment associated with his service connected right knee disability.  

In particular, the examiner is requested to consider and address as necessary in a medical opinion the functional limitations caused by his service-connected right knee, taking to consideration the Veteran's reports that due to pain he constantly walks with a significant limp and that he cannot climb more than three to four steps without experiencing severe and long-lasting pain and swelling of his right knee.

Any indicated studies must be completed, to include range of motion studies of the right knee, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  All findings should be described in detail.  

The examiner should include rationale with all opinions.
      
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




